                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

MARIE COLEMAN                                                                    PLAINTIFF

V.                              CASE NO. 2:19-CV-26-BSM-BD

ANDREW SAUL, Commissioner,
Social Security Administration 1                                              DEFENDANT

                           RECOMMENDED DISPOSITION

       This Recommendation has been sent to Judge Brian S. Miller. Either party may

file objections if they disagree with the findings or conclusions set out in this

Recommendation. If objections are filed, they should be specific and should include the

factual or legal basis for the objection.

       To be considered, objections must be received in the office of the Court Clerk

within 14 days. If parties do not file objections, Judge Miller can adopt this

Recommendation without independently reviewing the record. By not objecting, parties

may also waive the right to appeal questions of fact.

I. Introduction:

      On April 14, 2013, Marie Coleman applied for disability benefits, alleging

disability beginning April 30, 2007. (Tr. at 18) Her claims were denied both initially and

upon reconsideration. Id. After conducting a hearing, the Administrative Law Judge




1
 On June 6, 2019, Andrew Saul became Commissioner of the Social Security
Administration. He is substituted, therefore, as the Defendant. Fed. R. Civ. P. 25(d)
(ALJ) denied Ms. Coleman’s application. Id. She requested that the Appeals Council

review the ALJ’s decision, but that request was denied. (Tr. at 1)

       Ms. Coleman filed a complaint in the United States District Court for the Eastern

District of Arkansas to appeal the denial of benefits. (Tr. at 466-469). The District Court

remanded the case for further analysis of Ms. Coleman’s subjective complaints. Id. A

second hearing was held, after which the ALJ again denied Ms. Coleman’s disability

claim. 2 (Tr. at 18-30) The Appeals Council upheld the ALJ’s decision. (Tr. at 359-362)

Therefore, the ALJ’s decision now stands as the final decision of the Commissioner. Ms.

Coleman filed this case seeking judicial review of the decision denying her benefits.

II. The Commissioner’s Decision:

       The ALJ found that Ms. Coleman had not engaged in substantial gainful activity

during the relevant time period, i.e., September 30, 2010 through September 30, 2012.

(Tr. at 372) At step two of the five-step analysis, the ALJ found that Ms. Coleman had

the following severe impairments: irritable bowel syndrome, gastroesophageal reflux

disease, thoracic scoliosis, obesity, fibromyalgia, gastroparesis, hand tremors, and

depression with anxiety. Id.

       After finding that Ms. Coleman’s impairments did not meet or equal a listed

impairment (Tr. at 372), the ALJ determined that Ms. Coleman had the residual

functional capacity (RFC) to perform work at the light level, with some additional

limitations: (1) she could frequently handle and finger; (2) she could occasionally stoop,


2
 At the hearing, Ms. Coleman amended her alleged onset date to Spetember 30, 2010.
(Tr. at 370).
kneel, crouch, crawl, and overhead reach; and (3) she was limited to unskilled work. (Tr.

at 374)

       The ALJ found that Ms. Coleman was unable to perform any of her past relevant

work. (Tr. at 379) Relying on the testimony of a Vocational Expert (VE) and after

considering Ms. Coleman’s age, education, work experience and RFC, the ALJ found

that there were jobs in significant numbers in the national economy that she could

perform, including work as storage facility rental clerk and usher. (Tr. at 380) Thus, the

ALJ held that Ms. Coleman was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       In this appeal, the Court must review the Commissioner’s decision for legal error

and assure that the decision is supported by substantial evidence on the record as a whole.

Brown v. Colvin, 825 F.3d 936, 939 (8th Cir. 2016) (citing Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010)). Stated another way, the decision must rest on enough evidence

that “a reasonable mind would find it adequate to support [the] conclusion.” Halverson,

600 F.3d at 929. The Court will not reverse the decision, however, solely because there is

evidence to support a conclusion different from that reached by the Commissioner.

Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006).




                                             3
       B.   Ms. Coleman’s Arguments on Appeal

       Ms. Coleman maintains that the evidence supporting the ALJ’s decision to deny

benefits is less than substantial. She asserts that the assigned RFC outstripped her

functional capacity and that the ALJ should have afforded more weight to the medical

opinion of Sudesh Banaji, M.D. After reviewing the record as a whole, the Court

concludes that the ALJ did not err in denying benefits.

       Only after the end of the relevant time period did Ms. Coleman have a positive test

result for fibromyalgia. (Tr. at 426) She did not have a tender point evaluation during the

relevant time period; and she reported that her condition was under control. (Tr. at 412,

428)

       Ms. Coleman had gastroesophageal symptoms including nausea and vomiting; but

her 2008 colonoscopy was normal. (Tr. at 323-326) She was treated conservatively with

medication, and her irritable bowel syndrome was controlled in 2010. (Tr. at 279)

Impairments that are controllable or amenable to treatment do not support a finding of

total disability. Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir. 2000). Her doctor

suggested a healthy diet to combat symptoms.

       Ms. Coleman also complained of hand tremors, but she did not require treatment

for this condition. A brain MRI revealed normal results. (Tr. at 314) She discontinued

Raglan, a medication that could cause tremors. (Tr. at 376)




                                              4
       Ms. Coleman never sought specialized psychiatric treatment for depression or

anxiety; and the failure to seek regular and continuing treatment contradicts allegations of

disability. See Gwathney v. Chater, 104 F.3d 1043, 1045 (8th Cir. 1997). Her activities

included visiting with family and friends and attending church. (Tr. at 180-190) She

could prepare meals, do laundry, and shop in stores. Id. Daily activities such as these

undermine her claims of disability. Shannon v. Chater, 54 F.3d 484, 487 (8th Cir. 1995).

She has not come forward with evidence to show that her mental impairments were

disabling.

       Ms. Coleman contends the RFC assigned by the ALJ requires her to perform

beyond her ability. A claimant’s RFC reflects the most she can do despite the combined

effects of all of her credible limitations; and it must be based on all credible evidence.

McCoy v. Astrue, 648 F.3d 605, 614 (8th Cir. 2011). In determining a claimant’s RFC,

the ALJ has a duty to establish, by competent medical evidence, the physical and mental

activity that the claimant could perform in a work setting, after giving appropriate

consideration to all impairments, both severe and non-severe. Ostronski v. Chater, 94

F.3d 413, 418 (8th Cir. 1996). The ALJ considered and discussed mild objective findings,

conservative treatment, limited evidence of medical treatment during the relevant time

period, and positive response to treatment. The RFC was supported by the record; and it

incorporated all of Ms. Coleman’s credible limitations.




                                              5
       Dr. Banaji completed a medical source statement on June 23, 2017, five years after

the end of the relevant time period. (Tr. at 609-610) He opined that Ms. Coleman could

not perform even sedentary work; she would need unscheduled bathroom breaks; and she

would miss more than three days of work per month. Id. He said his opinion pertained to

her condition from 2007 through 2012. Id. Dr. Banaji’s opinion, however, was expressed

on a short, check-box form with little elaboration. Id. He did not cite to objective medical

evidence. Id. And, he did not reference any more than conservative care for Ms.

Coleman’s conditions. Id. A check-box form has little evidentiary value when it cites to

no medical evidence and provides little or no elaboration. Anderson v. Astrue, 696 F.3d

790, 794 (8th Cir. 2012). The ALJ properly gave Dr. Banaji’s opinion little weight,

especially in the face of state-agency medical opinions finding Ms. Coleman capable of

light work. (Tr. at 378-379)

IV.   Conclusion:

       There is substantial evidence to support the Commissioner’s decision that Ms.

Coleman was not disabled. The RFC incorporated all of Ms. Coleman’s limitations; and

the ALJ properly discounted the opinion of Dr. Banaji. The decision, therefore, should be

affirmed, and the case should be dismissed, with prejudice.

       DATED this 8th day of April, 2020.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE


                                             6
